  Case: 1:19-cv-08454 Document #: 127 Filed: 04/30/21 Page 1 of 19 PageID #:2281




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


SECURITIES AND EXCHANGE COMMISSION, :
                                    :
                       Plaintiff,   :
                                    :
                 v.                 :
                                    :                         Civil Action No. 1:19-CV-08454
TODAY’S GROWTH CONSULTANT, INC.     :
(dba THE INCOME STORE)              :
                                    :
and                                 :
                                    :
KENNETH D. COURTRIGHT, III,         :
                                    :
                       Defendants.  :
                                    :

                           RECEIVER’S FIFTH STATUS REPORT

       Melanie E. Damian, the court-appointed receiver (“Receiver”) in the above-captioned

enforcement action (“SEC Enforcement Action”), submits her fifth status report concerning the

status of the Receivership, established pursuant to the Court’s Temporary Restraining Order

Freezing Assets and Imposing Other Emergency Relief [ECF No. 20] (“TRO”) and Order

Appointing Receiver (“Appointment Order”) [ECF No. 19], which the Court extended in its

Preliminary Injunction Orders (“Preliminary Injunction”) [ECF Nos. 55, 56]. This interim report

sets forth the Receiver’s activities and efforts to fulfill her duties under the Appointment Order for

the period from January 1, 2021 through March 31, 2021 (the “Reporting Period”).
      Case: 1:19-cv-08454 Document #: 127 Filed: 04/30/21 Page 2 of 19 PageID #:2282




                                                 TABLE OF CONTENTS

I.        INTRODUCTION ...............................................................................................................3

II.       PROCEDURAL BACKGROUND ......................................................................................5

III.      STATUS AND ACTIVITIES OF THE RECEIVERSHIP AND SUMMARY
          OF TGC’S OPERATIONS ..................................................................................................7

          A.        Maintaining TGC’s Operations and Websites
                    and Otherwise Preserving Assets of the Estate........................................................8
          B.        Implementing the Court-Approved Claims Process ................................................... 9
          C.        Communicating with Investors ..............................................................................12
          D.        Formulating Plan to Sell All Assets of the Estate ..................................................12
          E.        Receiver’s Financial Advisor and Forensic Accountants ......................................13
          F.        Pursuing Claims Against Third Parties, Affiliates, and Insiders...........................14

IV.       CASH ON HAND AND ACCRUED EXPENSES OF ESTATE .....................................16

V.        RECEIPTS AND DISBURSEMENTS OF RECEIVERSHIP ESTATE ......................... 16

VI.       KNOWN PROPERTY OF THE RECEIVERSHIP ESTATE .......................................... 17

VII.      KNOWN CREDITORS OF THE RECEIVERSHIP ESTATE ........................................ 17

VIII.     RECOMMENDATION FOR CONTINUATION OF RECEIVERSHIP &
          CONCLUSION ................................................................................................................. 18




                                                                   2
    Case: 1:19-cv-08454 Document #: 127 Filed: 04/30/21 Page 3 of 19 PageID #:2283




        I.     INTRODUCTION

        Since her appointment on December 30, 2019, the Receiver, with the assistance of her

retained professionals, including her lead counsel, various local counsel, and financial advisor and

forensic accountants, has worked diligently to continue to fulfill her duties and obligations as set

forth in the Appointment Order and to preserve the assets and records of the Receivership Estate

(“Receivership Estate” or “Estate”). In particular, the Receiver took control of all known assets

of Defendant Today’s Growth Consultant d/b/a The Income Store (“TGC”), including but not

limited to the many websites and domains owned by TGC, its business operations, and all other

known assets. And the Receiver worked on identifying and marshaling all other assets of TGC,

including without limitation funds held in bank accounts, funds transferred to or in the possession

of third parties, and other personal property of TGC. The Receiver and her counsel also continued

to communicate with investors and answer inquiries regarding, among other things, the status of

the SEC Enforcement Action, the claims process and partial distribution plan and the Receiver’s

approval or denial of investors’ claims and requests to reconsider same, the status and condition

of TGC’s websites and revenue generated therefrom, as well as the investors’ interests, requests,

and expectations with respect to TGC’s websites.

        The Receiver continues to collect revenues generated by TGC’s websites and pay the costs

associated with operating those websites and maintaining the domain names, including the salaries

of the TGC employees the Receiver has employed to preserve the value of those digital assets,

which comprise the majority the assets of the Estate.1 As the Receiver has explained at the last

two hearings, however, the Receiver will not be able to continue to operate the websites and cover




1
  Several of the Estate’s websites and domains were transferred to investors pursuant to their
election in the Court-approved claims process to receive same in lieu of a monetary distribution.
                                                 3
  Case: 1:19-cv-08454 Document #: 127 Filed: 04/30/21 Page 4 of 19 PageID #:2284




the associated costs without a significant financial investment to pay for additional content writers

and advertising, which the Estate cannot afford at this time. As such, and because the value of the

websites will significantly decrease as their traffic and revenues decline, the Receiver, during a

prior reporting period, filed a Motion to sell all of the assets of the Estate, including TGC’s

websites and domains, through a public auction. At a hearing held after the Reporting Period, the

Court considered the Motion but has not yet ruled on it. No written objection to the Motion has

been filed and the SEC filed a notice supporting the Motion. See ECF No. 125.

       During the Reporting Period, the Receiver and her counsel worked diligently to collect and

analyze the 481 completed claim forms received from investors and creditors as part of the Court-

approved claims process. The Receiver carefully considered each claim and the supporting

documentation provided by the claimants and, in accordance with the factors set forth in the

Receiver’s Motion to Approve (A) Noticing and Claims Administration Process and (B) Partial

Plan of Distribution (“Claims Process Motion”) [ECF No. 53], determined whether to allow or

deny each claim and issued her Initial Determination letters to all claimants who submitted claims.

Several claimants whose claims were denied or reduced requested reconsideration of the

Receiver’s Initial Determination. As such, the Receiver thoroughly reviewed all additional

supporting documentation provided by those claimants in connection with considering their

requests. The Receiver then issued her Final Determination letters. After the Reporting Period,

only one claimant, American Express, filed an appeal of the Receiver’s Final Determination, and

the Receiver filed a response to that appeal.

       During the prior reporting period, the Receiver issued demand letters and filed complaints

against third parties, affiliates and insiders of the Defendants who improperly received significant

recoverable transfers from TGC without providing reasonably equivalent value in exchange



                                                 4
    Case: 1:19-cv-08454 Document #: 127 Filed: 04/30/21 Page 5 of 19 PageID #:2285




therefor and/or facilitated and assisted TGC and its principal Defendant Kenneth D. Courtright, III

(“Courtright”) to perpetrate the fraud that is the subject of this enforcement action and receivership.

During the Reporting Period, the Receiver continued to follow up on the demand letter, advance

the recovery actions, and pursue expeditious resolutions of the Receiver’s claims through judicial

settlement conference and settlement negotiations. Thus far, the Receiver reached settlements with

three defendants and submitted those settlements to this Court for approval. This Court considered

the Receiver’s Motion to approve those settlements at the hearing held after the Reporting Period

but has not yet entered a ruling. No written objection to the Motion has been filed.

        Pursuant to the authority granted by the Appointment Order, The Receiver, in order to

maximize the value of the Estate, continues to monitor and institute practices that reduce monthly

operational costs including, among other things, retaining a minimal group of IT consultants at

TGC’s office2 to assist the Receiver in day-to-day operations, data processing and recovery, asset

preservation, reducing expenses and preventing third parties from collecting purported debts for

services no longer utilized by TGC.

        II.    PROCEDURAL BACKGROUND

        The Appointment Order entered on December 30, 2019, among other things, directs the

Receiver to file with the Court within thirty (30) days after the end of each calendar quarter her

report and recommendations regarding the status and activities of the Receivership Estate and

TGC’s business operations during the prior calendar quarter. See ECF No. 19. In particular, the

Receiver’s quarterly status reports are required to include: (1) a summary of the operations of the

Receiver; (2) a summary of cash on hand, accrued administrative expenses, and the amount of



2
 As previously reported, TGC’s operations relocated from the Lancaster, Pennsylvania office
building utilized prior to the commencement of the SEC Enforcement Action to a much smaller
and less expensive office space to minimize TGC’s monthly expenses.
                                                  5
     Case: 1:19-cv-08454 Document #: 127 Filed: 04/30/21 Page 6 of 19 PageID #:2286




unencumbered funds in the estate; (3) a schedule of the Receiver’s receipts and disbursements; (4)

a description of all known Receivership Property; (5) a description of liquidated and unliquidated

claims held by the Receivership Estate; (6) a list of all known creditors; (7) a status of Creditor

Claims Proceedings (once commenced); and (8) the Receiver’s recommendations for a

continuation or discontinuation of the receivership. See ECF No. 19 at pp. 21-22.

         On January 30, 2020, as required under the Appointment Order, the Receiver filed her

Initial Status Report, which described, among other things, the Receiver’s activities and efforts to

fulfill her obligations under the Appointment Order during the first thirty (30) days of the

receivership, identified known assets of the Defendants, and detailed the receipts and

disbursements of the Estate since the Receiver’s appointment. See ECF No. 45. Importantly, in

her Initial Status Report, the Receiver concluded that TGC’s business records confirm the

allegations as set forth in the SEC’s Complaint [ECF No. 1]. See EFC No. 45. As such, because

TGC’s revenue that was generated from all of the websites each month was significantly less than

the monthly payment obligations to the investors and are thus not sufficient to cover both monthly

payments to investors as well as TGC’s monthly overhead expenses, the Receiver concluded that

the long-term costs associated with maintaining and preserving the digital assets of TGC is not in

the best interest of the Receivership Estate. See id. Based on this conclusion and the Receiver’s

analysis of the equities of all interested parties, including the investors, the receipts and expenses

of TGC’s operations and of the Receivership Estate, and likely recoveries of the Estate in the

future, the Receiver outlined her proposal to promptly seek Court approval for a claims process

and partial distribution plan which provided for, among other things, the transfer of websites to

investors electing to receive them in lieu of monetary distributions.3 See id.



3
    On February 28, 2020, the Receiver filed her Claims Process Motion. See ECF No. 53.
                                                  6
  Case: 1:19-cv-08454 Document #: 127 Filed: 04/30/21 Page 7 of 19 PageID #:2287




       On March 2, 2020, this Court entered two separate stipulated preliminary injunction orders

(collectively, the “Preliminary Injunctions”) against each of the Defendants, TGC and Courtright,

which, among other things, made preliminary findings on the SEC’s claims and granted

preliminary injunctive relief. See ECF Nos. 55, 56.

       The Receiver’s second, third, and fourth status reports, filed on June 30, 2020, October 29,

2020, and February 1, 2021, respectively, detailed, among other things, the Receiver’s continued

efforts to carry out her duties and obligations as set forth in the Appointment Order including,

without limitation, her efforts to preserve and maintain the assets of the Estate and operate TGC’s

business. See ECF Nos. 81, 101, 115. The Receiver’s status reports further detailed the efforts of

the Receiver and her professionals to locate and marshal assets for the Estate while minimizing

liabilities, implement the Court-approved claims process, and continuously communicate with

investors by telephone and email and through the Receivership website to, among other things,

assist and answer questions with respect to their participation in the claims process, and provide

status updates on the Receivership and the SEC Enforcement Action. See id.

       III.    STATUS AND ACTIVITIES OF THE RECEIVERSHIP AND
               SUMMARY OF TGC’S OPERATIONS

       The Receiver, with the assistance of her professionals, continues to perform all duties and

obligations as set forth in the Appointment Order. During the Reporting Period, the Receiver

focused her attention and resources on: (A) working with TGC’s IT team to maintain and preserve

the assets of the Receivership Estate, including the operating websites and associated domains

including investing in content for certain revenue generating websites to preserve the value of the

websites prior to transfer or sale; (B) implementing the Court-approved claims process, receiving,

organizing and analyzing completed claims packages while working closely with investors and

creditors to answer questions, gathering documentation necessary to properly consider each claim,

                                                7
    Case: 1:19-cv-08454 Document #: 127 Filed: 04/30/21 Page 8 of 19 PageID #:2288




and approve and deny claims through issuance of the Initial and Final Determination letters; (C)

further communicating with investors to address their questions and concerns regarding the SEC

Enforcement Action and the Receivership and to obtain information necessary to effectively

manage TGC’s websites; (D) continuing to identify, locate, and marshal all websites and domains

of TGC and other assets of the Receivership Estate; (E) formulating and presenting to the Court a

plan to liquidate all assets of the Estate; (F) working with her financial advisor and forensic

accountant to analyze the books and records of TGC for purposes of determining the amounts

transferred between investors and creditors and TGC to assist in processing claims submitted in

the claims process, trace funds transferred from TGC to insiders, affiliates and third parties, and

provide transferee reports to the Receiver and her counsel for purposes of investigating and

formulating claims against such transferees; and (G) pursuing the claims of TGC and the Estate

by sending and following up on demand letters to, as well as litigating pending recovery actions,

investigating additional claims, and commencing new actions against, insiders, affiliates and third

parties who received significant transfers from TGC without providing reasonable equivalent value

to TGC, and/or facilitated and assisted TGC and Courtright to commit the fraud that is the subject

of the SEC Enforcement Action.4

               A.      Maintaining TGC’s Operations and Websites and
                       Otherwise Preserving Assets of the Estate

        During the current Reporting Period, the Receiver continued to work with her professionals

and TGC’s IT consultants on a day-to-day basis to preserve, maintain and improve TGC’s many

actively-operating websites to maximize the value of the Receivership Estate. In particular, the

Receiver and her professionals closely monitored the functionality and performance of the



4
 The Receiver’s professionals are pursuing such recovery claims on a contingency fee basis to
preserve the limited resources of the Estate. See ECF No. 103.
                                                8
    Case: 1:19-cv-08454 Document #: 127 Filed: 04/30/21 Page 9 of 19 PageID #:2289




websites, identifying and resolving a number of issues necessary to maintain and increase their

traffic and revenue and ultimate value. TGC’s IT team continued to be critically important in

addressing these and other day-to-day issues that arose and required continual dialogue between

and among the IT team and the Receiver, her counsel, her financial advisor and forensic

accountant.

        With the assistance of her professionals and TGC’s IT team, the Receiver will continue to

address any issues that may arise with the websites until they are sold through the proposed auction

sale (subject to Court approval) or other aspects of TGC’s business operations and will maintain

the value of the Estate’s assets in accordance with her duties and obligations under the

Appointment Order.

                   B. Implementing the Court-Approved Claims Process

        As previously reported, in accordance with this Court’s Memorandum and Opinion Order

granting the Receiver’s Claims Process Motion [ECF No. 109], on December 15, 2020, the

Receiver sent Claims Packages to 832 potential claimants (including government taxing agencies)

via email5 and another 24 Claims Packages via U.S. Mail or Federal Express. After sending the

Claims Package to all known potential claimants, the Receiver and her professionals immediately

began responding to hundreds of emails and phone calls from investors addressing questions

related to proper completion of the claim forms, where and how to return completed claim forms,



5
  After emailing Claims Packages to all known potential claimants, the Receiver was made aware
that many claimants using a Google email account (“Gmail”) reported not having received the
Claims Package. Upon further investigation, the Receiver learned that Google experienced a
disruption of services on December 15, 2020, the same day the Receiver sent Claims Packages to
potential claimants. As such, on December 21, 2020, the Receiver sent a second email to all known
claimants with a Gmail address to advise of the service disruption on December 15, 2020, provided
a link to access the Claims Package, and further directed claimants to the Receivership website to
review the original email sent on December 15, 2020, and to access the Claims Package.


                                                 9
    Case: 1:19-cv-08454 Document #: 127 Filed: 04/30/21 Page 10 of 19 PageID #:2290




and other inquiries. The Receiver and her professionals further provided investors with additional

historical website revenue information (in addition to the revenue information included in the

Claims Package) as well as traffic metrics for websites to provide comprehensive data to assist

investors in their election to receive a monetary distribution based upon their net losses or the

websites TGC had previously assigned to them in connection with their investments. Shortly after

sending out the Claims Packages, the Receiver and her professionals began receiving, organizing,

and processing completed claim forms that claimants had sent to the Receiver’s email address

established for the claims process (IncomeStoreClaims@dvllp.com).

        During the current Reporting Period, claimants continued to submit completed claim forms

and provide supporting documentation through and after the January 15, 2021 claims bar date.6

The Receiver and her professionals spent considerable time documenting, processing, and

analyzing completed claim forms that, in many cases, attached voluminous records to support

claims, including but not limited to consulting performance agreements, bank account statements

evidencing payments to and from TGC, invoices, and copies of correspondences with TGC’s

employees. After processing each claim, the Receiver prepared and sent Initial Determination

letters to 481 claimants7 that had submitted completed claims forms.




6
 Pursuant to the Legal Notice, the claims bar date was January 15, 2021. However, to permit as
many defrauded investors to submit a claim as possible, the Receiver agreed to accept claims
packages after that date from claimants that, for a number of reasons, claimed they were not aware
of the claims bar date or had difficulty submitting their claims in a timely manner.

7
  In total, 464 letters were sent to investors and 8 letters were sent to creditors of the Estate. In
addition to the investor and creditor claims, the Receiver received 9 completed claim forms from
former employees of TGC for unpaid wages and in return sent Initial Determination letters to those
former employees.


                                                 10
    Case: 1:19-cv-08454 Document #: 127 Filed: 04/30/21 Page 11 of 19 PageID #:2291




        Following the issuance of the Initial Determination letters, the Receiver continued to spend

significant time communicating with investors and creditors to answer questions regarding the

Initial Determination letters and, among other things, the process for requesting reconsideration of

same. The Receiver received 32 requests for reconsideration of her Initial Determination of claims

that were reduced and/or denied. The Receiver thoroughly analyzed each such request along with

the accompanying documentation and, on March 15, 2021, issued her Final Determination letters

to all claimants that had requested reconsideration.

        Pursuant to her Final Determinations, the Receiver approved claims for monetary

distribution to investors totaling approximately $77,495,415.88, to creditors totaling

approximately $432,695.87, and to former employees totaling approximately $12,780.60. Of the

481 claims from investors, 30 investors elected to receive one or more of the websites that TGC

had assigned to them, thereby forfeiting their right to monetary distributions. The Receiver’s

approval of the claims of those 30 investors resulted in the turnover of 82 websites some of which

are still in the process of being transferred. After all 82 websites are transferred, the Estate will be

left with 3,318 websites and domains8, which, as explained below, the Receiver is proposing to

sell through a public auction. The return of websites eliminated $6,950,048.45 in potential

monetary claims against the Estate.




8
  The Receiver is working with the IT team to confirm the precise number of domains in TGC’s
control in advance of the liquidation of same. After the Reporting Period, the IT team confirmed
that there are 3400 domains in the TGC portfolio, rather than the previously reported 3130,
potentially more. As additional information becomes available, the Receiver will continue to
update this Court. Furthermore, after the Reporting Period, the Receiver traveled to the offices of
TGC’s current consultants to check on the status of the Receivership Estate’s operations and, with
the assistance of her forensic IT professional, audit the assets of TGC. Said audit is ongoing.
                                                  11
 Case: 1:19-cv-08454 Document #: 127 Filed: 04/30/21 Page 12 of 19 PageID #:2292




       The deadline to file an appeal of the Receiver’s Final Determinations was April 4, 2021.

None of the investors, and only one creditor, American Express, filed an appeal. The Receiver

responded to the appeal at ECF No. 126.

               C.      Communicating with Investors

       During the Reporting Period, the Receiver continued to regularly communicate with

investors through the email accounts, telephone number, and Receivership website established to

provide information to, and address the questions and concerns of, investors. In particular, through

the   email    accounts     established    for    the   Receivership      (IncomeStore@dvllp.com;

IncomeStoreClaims@dvllp.com) and telephone number set up soon after the commencement of

the Receivership, the Receiver’s professionals responded to investors’ inquiries regarding the

Court-approved claims process and partial distribution plan, completing the proof of claim form,

transferring websites to the investors pursuant to their elections in the claims process, requests for

reconsideration of the Receiver’s Initial Determination of claims, the SEC Enforcement Action,

and the Receivership in general.

       The Receiver also continued to receive information from investors regarding website

functionality that facilitated the Receiver’s maintenance and operation of TGC’s many websites.

               D.      Formulating Plan to Sell All Assets of the Estate

       During the Reporting Period, the Receiver continued to work with a broker, Right of the

Dot, LLC, with extensive experience facilitating the purchase and sale of domain names and

websites through public auctions and private sales, to determine the value of TGC’s sizable domain

and website portfolio and the most advantageous process for selling those assets and maximizing

the recovery by the Estate. With the assistance of this broker, the Receiver determined that the

best method to sell the Estate’s assets is through a competitive online auction sale. Accordingly,



                                                 12
  Case: 1:19-cv-08454 Document #: 127 Filed: 04/30/21 Page 13 of 19 PageID #:2293




after the Reporting Period, the Receiver prepared and filed a Motion seeking (i) authority for Right

of the Dot, LLC to conduct an online auction sale of the Estate’s assets, (ii) approval of the form

of the notice of the proposed auction sale to be provided to potential purchasers, interested parties

and all known claimants, and (iii) approval of the Receiver’s sale of the assets to the winning

bidder at the auction in accordance with the procedures set forth in the Motion. See ECF No. 123.

At the April 8, 2021 Status Conference, the Court considered this Motion and the general objection

raised by Courtright and asked the Receiver to submit a revised non-affiliation declaration that the

Receiver proposed to have all potential bidders sign prior to participating in the auction. Soon

thereafter, the Receiver submitted the declaration to the Court and the parties for approval. No

interested party has filed a written objection to that declaration or the Motion, which is ripe for

this Court’s determination.

                E.      Receiver’s Financial Advisor and Forensic Accountants

        During the initial reporting period, the Receiver retained Kapila Mukamal (”Kapila”) as

her financial advisor and forensic accountant to assist her to fulfill her duties under the

Appointment Order. Kapila assisted the Receiver with an in-depth investigation of TGC’s former

business operations, accounting and banking records, and transactions involving investors,

creditors, affiliates, insiders and third parties.

        During the current Reporting Period, Kapila continued to investigate TGC’s accounting

and banking records to quantify the amount of funds obtained from investors and other sources

including the operation of TGC’s websites to determine the use and location of those funds.

During its investigation, Kapila identified 40 bank accounts and 28 credit card accounts for a total

of 68 financial accounts with which TGC held accounts or was otherwise associated. Kapila

analyzed the records from the financial institutions and prepared a reconstruction of selected



                                                     13
  Case: 1:19-cv-08454 Document #: 127 Filed: 04/30/21 Page 14 of 19 PageID #:2294




accounts in the name of TGC and Courtright which contained the relevant activity. An account

reconstruction was necessary because TGC’s internal accounting records were significantly

incomplete.

        The data associated with the bank accounts and accounting records is significant. The bank

reconstruction contains more than 126,000 line-items with approximately $206 million of funds

flowing through the accounts. In many instances, TGC utilized batch payment processing to make

payments to vendors, investors, and other parties. Batch payments are reflected as one transaction

on a bank statement but are comprised of hundreds of disbursements to different parties that

comprise the batch payment amount. These batch payments substantially increase the number of

line-item transactions within the bank reconstruction. In the Receiver’s prior Status Report,

Kapila’s bank reconstruction comprised of 78,000 line-items with approximately $180 million in

funds flowing through the accounts. Since filing that Report, the Receiver acquired additional

records from financial institutions regarding the critical batch payment details and provided them

to Kapila to incorporate into the reconstruction.

        Kapila utilized the account reconstruction to provide information to the Receiver for use in

identifying potential assets of TGC and claims of the Estate that assisted the Receiver in pursuing

fraudulent transfer actions against third parties, affiliates and insiders.

                F.      Pursuing Claims Against Third Parties, Affiliates, and Insiders

        During the Reporting Period, the Receiver and her counsel continued to formulate the

Estate’s recovery claims, gather evidence to support those claims, prepare and send out demand

letters, prepare and file Complaints to recover improper transfers and other damages for the benefit

of the Estate, and litigate the actions against third parties, affiliates and insiders filed during the




                                                   14
    Case: 1:19-cv-08454 Document #: 127 Filed: 04/30/21 Page 15 of 19 PageID #:2295




last reporting period.9 The Receiver and her counsel were also able to resolve the Estate’s

fraudulent transfers claims against three transferees who were defendants in three separate

recovery actions. On April 7, 2021, after the Reporting Period, the Receiver filed a Motion to

approve these settlements [see ECF No. 122], and, at the April 8, 2021 Status Conference, the

Court considered that Motion and the objection voiced by Defendant Courtright. As explained

above, no interested party filed an objection to the Motion, and it is ripe for this Court’s

determination. If the settlements are approved by this Court, the Estate will recover substantial

sums that are necessary to maintain and preserve the value of TGC’s websites and domains.

        In addition, the Receiver and her counsel continued to investigate several professionals and

institutions, including merchant cash advance companies that facilitated and benefited from TGC’s

and Courtright’s alleged fraudulent activities and/or otherwise contributed to the damages

sustained by TGC and its investors. And, the Receiver prepared and filed a Complaint against

eight merchant cash advance companies and one broker for such companies to recover the

substantial funds they received from, and the significant damages they caused to, TGC.

        Further, the Receiver sent additional demand letters to recipients of significant transfers

from TGC and continued to communicate with transferees to whom demand letters were

previously sent to discuss their involvement with TGC and/or Courtright, determine the origin,




9
  As detailed in the Receiver’s prior Status Report, to preserve the minimal funds in the
Receivership Estate, the Receiver and her counsel did not bill the Estate for the formulation of the
foregoing claims or the preparation of the demand letters and Complaints, with the intention of
proposing to the Court that the Receiver and her counsel pursue such claims on a contingency fee
basis. On September 16, 2020, the Receiver filed her Motion for Approval of Contingency Fee
Arrangement for such claims. See ECF No. 99. And on November 5, 2020, the Court granted that
Motion. See ECF No. 103.


                                                15
 Case: 1:19-cv-08454 Document #: 127 Filed: 04/30/21 Page 16 of 19 PageID #:2296




purpose, and net amount of the funds they received from TGC, and seek to recover their net gains

through informal settlement negotiations.

       IV.     CASH ON HAND AND ACCRUED EXPENSES OF ESTATE
       As of the end of the Reporting Period (March 31, 2021), the Estate held a total of

$104,297.77 in cash on hand, which it had recovered from TGC’s business operations (including

website revenue deposited in TGC’s operating accounts). See Exhibit A. The Receiver deposited

such funds in her fiduciary account for the Receivership Estate at City National Bank in Miami,

Florida.

       During the Reporting Period, the Receivership Estate incurred administrative expenses in

the form of fees and costs of the Receiver and her professionals for the work they performed in

connection with fulfilling the Receiver’s duties under the Court’s Orders. Pursuant to the

Appointment Order, the Receiver will file an application seeking approval and payment of those

fees and costs from the funds the Receiver has marshalled and deposited into her fiduciary account

since she was appointed.

       V.      RECEIPTS AND DISBURSEMENTS OF RECEIVERSHIP ESTATE

       During the Reporting Period, the Receiver made disbursements totaling $330,262.42 from

TGC’s operating accounts for expenses necessary to operate and preserve the value of TGC’s

websites and domains. Such expenses included payroll to TGC’s IT contractors and content

writers who continue to assist the Receiver to operate the business in a limited capacity, utilities,

data expense, domain hosting, maintenance fees, and fees for bank account services and

maintenance. See Exhibit A.




                                                 16
     Case: 1:19-cv-08454 Document #: 127 Filed: 04/30/21 Page 17 of 19 PageID #:2297




         VI.       KNOWN PROPERTY OF THE RECEIVERSHIP ESTATE

         The Receiver is in possession, custody or control of the following assets of the

Receivership Estate:

               •   $104,297.77 in cash on hand in the Receiver’s fiduciary account and TGC’s
                   operating accounts.

               •   Approximately 3,31810 domain names and revenues generated by
                   operational websites (precise value currently unknown), as detailed in
                   Exhibit C to the Receiver’s Initial Status Report. See ECF No. 45-3.

               •   Additional personal property located in TGC’s office, including computers
                   and related equipment, office equipment, and inventory for fulfillment of
                   certain e-commerce websites not sold in the auctions conducted by H.K.
                   Keller as detailed in the Receiver’s prior Status Reports (precise value
                   currently unknown).

               •   Trademarks (precise value currently unknown)

               •   Claims against third parties, affiliates, and insiders (precise value currently
                   unknown)

         VII.      KNOWN CREDITORS OF THE RECEIVERSHIP ESTATE

         As explained in the Receiver’s Initial Status Report, the Receiver identified more than

seven hundred (700) Consulting Performance Agreements which resulted in $141,518,356.00 in

up-front payments to TGC from investors, many of whom qualified as eligible claimants of the

Receivership Estate through the Court-approved claims process. See ECF No. 45. The Receiver

and her professionals received and responded to inquiries from many of these investors, along with

creditors and former employees of TGC, and provided them with the Claims Package so they could

participate in the claims process. See ECF Nos. 81, 101. As explained above, 464 investors, 8



10
   This total is less than the 3,400 websites/domains as explained above because 82 of the
websites/domains were transferred or are in the process of being transferred to the investors who
elected to receive them in the claims process.


                                                     17
  Case: 1:19-cv-08454 Document #: 127 Filed: 04/30/21 Page 18 of 19 PageID #:2298




creditors and 9 former employees submitted claims in the claims process, and the Receiver allowed

$77,495,415.88 in investor claims, $432,695.87 in creditor claims, and $12,780.60 in employee

claims.

          VIII. RECOMMENDATION FOR CONTINUATION OF RECEIVERSHIP
                AND CONCLUSION

          The Receiver recommends the Receivership continue to preserve and maximize the value

of the Estate’s assets for the benefit of the investors and creditors of the Estate, and for the Receiver

to conclude the claims process and propose and implement any distribution plan which the Court

may approve. Until further order of the Court, the Receiver will continue to work with her team

of professionals to locate, marshal, and preserve all known and potential assets of the Estate in

accordance with the Appointment Order. Further, the Receiver will continue to investigate,

pursue, and litigate existing and potential claims against third parties, affiliates, and insiders on

behalf of the Estate. The Receiver will also continue to investigate and gather information

regarding the Defendants’ assets through subpoenas, depositions, and other inquiries to financial

institutions, and other entities and persons with any connection to the Defendants to discover

additional potential claims against third parties, affiliates and insiders and other sources of

recovery for the Estate.

          The Receiver will continue to perform all other duties as mandated by the Appointment

Order and will continue updating the Court on a quarterly basis as to the status and activities of

the Receivership and business operations of TGC.




                                                   18
 Case: 1:19-cv-08454 Document #: 127 Filed: 04/30/21 Page 19 of 19 PageID #:2299




       Respectfully submitted this 30th day of April, 2021.

                                                    /s/Kenneth Dante Murena
                                                    Kenneth Dante Murena, Esq.
                                                    Florida Bar No. 147486
                                                    DAMIAN & VALORI LLP
                                                    1000 Brickell Avenue, Suite 1020
                                                    Miami, Florida 33131
                                                    Telephone: (305) 371-3960
                                                    Facsimile: (305) 371-3965
                                                    Email: kmurena@dvllp.com
                                                    Counsel for Melanie E. Damian,
                                                    Court-Appointed Receiver

                                                    Admitted Pro Hac and General Admission
                                                    to Northern District of Illinois


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

electronic transmission via this Court’s CM/ECF filing system on April 30, 2021 on all counsel or

parties who have appeared in the above-styled action.

                                                    /s/Kenneth Dante Murena
                                                    Kenneth Dante Murena,
                                                    Counsel for Melanie E. Damian,
                                                    Court-Appointed Receiver




                                               19
